Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 10,941,777 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantially overlap in claimed subject matter as illustrated in the table below which lists the claims of the instant application and their corresponding claim(s) in the parent application with substantially overlapping subject matter.
Instant Application 17/193,292Claim(s)
US Patent 10,941,777 B2
Claim(s)
1
1
2
1
3
1
4
1,3
5
1,4
6
1,5
7
1,5
8
1,5,6

1,7
10
1,8
11
1,9
12
1,10





Allowable Subject Matter
Claims 1-12 are allowed.

    PNG
    media_image1.png
    367
    555
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    312
    167
    media_image2.png
    Greyscale

Regarding Claim 1, the closest prior art considered to be Nils (US 2,791,183) discloses a double suction impeller, comprising:
a plurality of blades (46a, 46b, figure 8 also reproduced/annotated above) attached to a hub (21, figure 8)  and to a left side shroud (see 42, figure 9 also reproduced/annotated below) and to a right side shroud (see 44, figure 9), the left side shroud and the right side shroud having a center aperture (52a, 52b, figure 9), and an outer edge of the left side shroud and the outer edge of the right side shroud define an impeller exit (see figure 9), the impeller exit having a width and a median plane (see figure 9);

wherein each of the inter-blade channels has a variable cross section shape (see figure 8 and 9).
Nils fails to disclose, the variable cross section shape being quadrilateral at the inlet of the inter-blade channel of the plurality of inter-blade channels, then becoming at least a five sided polygon, and then becoming substantially quadrilateral again before the impeller exit.  
Therefore, it is not known in, nor obvious from the prior art to construct a double suction impeller as claimed.
Claims 2-12 are also allowed by virtue of their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,322,200 relates to a double suction impeller (see figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Examiner, Art Unit 3745